Filed 11/1/17




         IN THE SUPREME COURT OF CALIFORNIA


LATRICE RUBENSTEIN,                    )
                                       )
           Plaintiff and Appellant,    )
                                       )                               S234269
           v.                          )
                                       )                         Ct.App. 4/1 D066722
DOE NO. 1 et al.,                      )
                                       )                          Imperial County
           Defendants and Respondents. )                      Super. Ct. No. ECU08107
____________________________________)


                           ORDER MODIFYING OPINION AND
                         DENYING PETITION FOR REHEARING
THE COURT:

        The opinion in this matter filed August 28, 2017, and appearing at 3 Cal.5th
903, is modified as follows:
1.      On page 910 of the opinion, the first full paragraph beginning, “As noted, the
claim must be presented” is modified to read as follows:
                As noted, the claim must be presented “not later than six months after the
                accrual of the cause of action.” (Gov. Code, § 911.2, subd. (a), italics
                added.) A cause of action for childhood sexual molestation generally
                accrues at the time of the alleged molestation. (Shirk, supra, 42 Cal.4th at
                p. 210.) Plaintiff could have sued at that time. We must decide whether
                the changes to section 340.1 caused her action to accrue later or to
                reaccrue at a later time. Shirk held the changes did not do so, at least for



                                                  1
           causes of action that had lapsed and been revived. But plaintiff argues,
           and the Court of Appeal found, that a claim that had never lapsed did not
           accrue under section 340.1 until a later time.
2.      On page 913 of the opinion, the sentence that reads “Section 340.1 did not
cause it to reaccrue.” is modified to read as follows:
           Section 340.1 did not delay accrual or cause the action to reaccrue.
3.     On page 915 of the opinion, at the end of the third full paragraph, the following
footnote is added as footnote 2:
            We do not address any question regarding those plaintiffs whose civil
            actions would be timely under section 340.1, subdivision (a), without
            reliance on the statute’s delayed discovery provisions because they are
            brought within eight years of majority. Specifically, we do not decide
            whether such a plaintiff may rely on judicially recognized principles of
            delayed discovery to postpone accrual for purposes of Government Code
            section 911.2.
4.     On page 916 of the opinion, footnote 2 is renumbered as footnote 3.


       These modifications do not affect the judgment.
       The petition for rehearing is denied.
       Liu and Cuéllar, JJ., are of the opinion the petition for rehearing should be
granted.




                                               2